The appellants in their application for rehearing call attention to a discrepancy between the decree of the circuit court and the register's report in respect to the amount due on the mortgage debt to Hudson  Thompson and the Alabama National Bank. The report ascertains the amount to be $50,372.41, while the decree recites the amount to be $54,052.36. Appellees concede that this is an error apparent on the record; that the statement of the indebtedness in the register's report is correct.
The judgment here is modified, the decree of the circuit court is affirmed as to all matters except the ascertainment of the amount due on said mortgage, as to which the decree is reopened, and the cause is remanded to the circuit court to take such steps as may be necessary to correct said error.
Decree of affirmance modified, and the cause remanded.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.